COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00282-CV


STEPHEN ANTHONY JACKSON                                         APPELLANTS
AND LISA OLIVIA BELL

                                       V.

ELDORADO ESTATES WEST                                             APPELLEE
HOMEOWNER'S ASSOCIATION,
INC.


                                   ------------

         FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                   ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                   ----------

     On September 10, 2013, we notified appellants, in accordance with rule of

appellate procedure 42.3(c), that we would dismiss this appeal unless the $175




     1
      See Tex. R. App. P. 47.4.
filing fee was paid. See Tex. R. App. P. 42.3(c).2 Appellants have not paid the

$175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellants have failed to comply with a requirement of the rules

of appellate procedure3 and the Texas Supreme Court’s order of August 28,

2007,4 we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: October 10, 2013




      2
        On September 10, 2013, we also notified appellants that their docketing
statement had not been filed and directed them to file a docketing statement no
later than Friday, September 20, 2013. See Tex. R. App. P. 32.1. Appellants
have not filed a docketing statement.
      3
        In addition to the failure to pay the filing fee and to file a   docketing
statement, appellants failed to comply with a letter dated August        14, 2013,
directing them to file an amended notice of appeal by September 13,      2013, that
contained the signature of both appellants. See Tex. R. App.             P. 9.1(b),
25.1(d)(4).
      4
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).

                                         2